DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/9/22 was filed after the mailing date of the Notice of Allowance on 6/15/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, in combination with other limitations of the claim, the cited prior art fails to teach “the first branch further comprising a first voltage drop element connected between the first switch and the second switch, the first voltage drop element being a first diode-connected PMOS transistor;… the second branch further comprising a second voltage drop element connected between the third switch and the fourth switch, the second voltage drop element being a second diode-connected PMOS transistor” structurally and functionally interconnected with other limitations as required by claim 1, nor would it have been obvious to one of ordinary skill in the art to do so.
Claims 4-13 are allowed as being dependent on claim 1.
With respect to claim 14, in combination with other limitations of the claim, the cited prior art fails to teach “a first pre-driver connected between the current source and a second voltage and -6-82163454US02 configured to receive an input signal, and generate a first switch signal and a second switch signal to be respectively provided to control terminals of the first and second switches of the output driver; and a second pre-driver connected between the current source and the second voltage and configured to receive the input signal, and generate a third switch signal and a fourth switch signal to be respectively provided to control terminals of the third and fourth switches of the output driver” structurally and functionally interconnected with other limitations as required by claim 14, nor would it have been obvious to one of ordinary skill in the art to do so.
Claims 15-20 are allowed as being dependent on claim 14.
With respect to claim 21, in combination with other limitations of the claim, the cited prior art fails to teach “the first switch circuit comprising: a first PMOS transistor having a source terminal connected to the upper node, a gate terminal connected to receive an input signal, and a drain terminal connected to a control terminal of the first switch; a first NMOS transistor having a drain terminal connected to the drain terminal of the first PMOS transistor, a gate terminal connected to the gate terminal of the first PMOS transistor and receives the input signal, and a source terminal connected to the lower node; and a diode-connection circuit operable to receive an inverted version of the input signal, and provide a first switch signal to the first switch” structurally and functionally interconnected with other limitations as required by claim 21, nor would it have been obvious to one of ordinary skill in the art to do so.
Claim 22 is allowed as being dependent on claim 21.
Claims 1 and 4-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jany Richardson whose telephone number is (571)270-5074. The examiner can normally be reached Monday - Friday, 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANY RICHARDSON/Primary Examiner, Art Unit 2844